Citation Nr: 0429859	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1979 to November 
1979, and from May 1980 to May 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an increased rating for bilateral hearing 
loss.  In November 2002, the veteran testified at a Travel 
Board hearing before the undersigned.  In August 2003, this 
case was remanded by the Board to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was sent a letter with regard to the directives 
of the Veterans Claims Assistance Act (VCAA) in January 2004.  
In the July 2004 informal hearing presentation, the veteran's 
representative maintained that there were deficiencies in the 
VCAA letter.  The representative alleged that the notice was 
not specific with regard to the requirements that VA provide 
notice to the veteran regarding the information and evidence 
necessary to substantiate the claim and what information and 
evidence not of record VA would seek to obtain and what 
information and evidence the claimant would be expected to 
obtain.  The representative went on to again state that 
insufficient direction was provided to the veteran.  

Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the increased 
rating issues.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, although the Board regrets the further delay in 
considering the veteran's claim, in the interest of due 
process, this matter is REMANDED for the following actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  
The notification should be as specific as 
possible.  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the April 2004 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



